Citation Nr: 1515412	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-00 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the lower extremities, to include a secondary to service-connected diabetes mellitus type II.  

2. Entitlement to service connection for a low back disability.  

3. Entitlement to service connection for a hip disability, to include as secondary to a low back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and R. G. 


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This appeal was processed in part using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

As a preliminary matter, a review of the records in VBMS shows that in December 2014, the Veteran submitted a properly executed VA Form 21-22 in favor of Texas Veterans Commission, more than 90 days after his case was certified to the Board.  However, good cause has been shown.  A claimant may revoke a power of attorney at any time, and may discharge an agent or attorney at any time.  Unless a claimant specifically indicates otherwise, the receipt of a new power of attorney executed by the claimant and the organization or individual providing representation shall constitute a revocation of an existing power of attorney.  See 38 C.F.R. § 14.631 (2014).  The December 2014 VA Form 21-22 revokes the November 2010 VA Form 21-22 in favor of Vietnam Veterans of America.  Therefore, the Veteran's proper representative is Texas Veterans Commission.  38 C.F.R. § 14.629 (2014). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from November 2009 to March 2014 that have not been reviewed by the RO, some of which are pertinent to the issues on appeal.  Specifically, a July 2013 treatment record shows that the Veteran reported that his primary care provider said his left hip disability was caused by his low back disability.  The Veteran's representative made the same assertion at the Veteran's July 2013 hearing.  Additionally, a July 2013 x-ray showed degenerative joint disease (DJD) of the left hip.  This diagnosis is not in question and was also provided at the Veteran's April 2014 VA examination.  The medical records are either not pertinent to the issues on appeal or are redundant of information already of record and considered by the RO.  Accordingly, the Board finds no prejudice in proceeding with the present decision.  McBurney v. Shinseki, 23 Vet. App. 136, 138 (2009).   

The Veteran and R. G. testified at a hearing in July 2013 before a Veterans Law Judge (VLJ).  A copy of the transcript has been placed in the Virtual VA paperless claims processing system.  The VLJ who conducted the hearing is no longer employed by the Board.  The law requires that the VLJ who conducted a hearing participate in making the final determination of the claim.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By a February 2015 letter, the Veteran was given the opportunity to request another Board hearing.  The February 2015 letter also advised the Veteran that if he did not respond to it within 30 days, the Board would assume that he did not want an additional hearing.  A response was not received.  Thus, the Board assumes that the Veteran does not desire an additional hearing and will adjudicate the claims. 

In February 2014, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Peripheral neuropathy of the lower extremities is shown by the competent evidence of record to be related to the Veteran's service-connected diabetes mellitus type II.

2. The preponderance of the evidence reflects that the Veteran does not have a hip disability due to any incident of his active duty service or that was caused or aggravated by a service-connected disability. 


CONCLUSIONS OF LAW

1. The Veteran's peripheral neuropathy of the lower extremities is the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

2. The Veteran's hip disability was not incurred or aggravated in service, and may not be presumed to have been incurred or aggravated in service, and is not proximately due to, or the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With regard to the Veteran's hip disability, VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Prior to initial adjudication, letters dated in October 2009 and February 2010 satisfied the duty to notify provisions with regard to the Veteran's claim.  With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  A VA examination was provided to the Veteran in April 2014.  However, the examiner did not provide an etiology opinion, rendering it inadequate.  In June 2014, an addendum to the April 2014 examination report was submitted and it provided an opinion and rationale that were adequate for adjudication purposes.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007)

The Veteran testified at a hearing before a VLJ in July 2013.  The hearing focused on the elements necessary to substantiate his claim and, through his testimony and his representative's statements, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  

This case was remanded in February 2014 so that the Veteran could undergo a VA examination.  An examination and supplemental opinion adequate for adjudication purposes were obtained, as discussed above.  It was also remanded so that additional VA and private medical records could be obtained.  The AOJ obtained the Veteran's outstanding VA treatment records and in April 2014, sent him release forms for his private medical records.  The Veteran did not return the release forms.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a) (West 2014).  While VA has a duty to assist the Veteran in substantiating his claim, that duty is not a one-way street. Woods v. Gober, 14 Vet.App. 214, 224 (2000); see also Hurd v. West, 13 Vet.App. 449, 452 (2000).  VA satisfied its duty to assist with regard to the Veteran's private medical records.  For these reasons, there was substantial compliance with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Peripheral Neuropathy of the Lower Extremities

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2013).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  The Veteran asserts that his currently diagnosed peripheral neuropathy of the lower extremities is related to his service connected diabetes mellitus type II.  The first two elements of a secondary service connection claim are met.  Id.  In October 2014, the Veteran underwent a VA examination and the examiner found that, "[i]t is at least as likely as not that the [V]eteran's ... lower extremity peripheral neuropathy is due to his service connected diabetes mellitus."  There is no probative evidence to the contrary.  The nexus element of a secondary service connection claim is satisfied.  Id.  The preponderance of the evidence is in favor of the Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2014).  Service connection for peripheral neuropathy of the lower extremities is granted on a secondary basis.  38 C.F.R. § 3.310 (2014).     

Hip Disability

As a preliminary matter, the Veteran asserts that his hip disability is secondary to his currently nonservice-connected low back disability.  The issue of entitlement to service connection for a low back disability is being remanded.  However, the issue of entitlement to service connection for a hip disability on a secondary basis is not inextricably intertwined with the issue of entitlement to service connection for a low back disability because the outcome of the low back claim will not have a substantial effect on the merits of his claim for service connection for a hip disability. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).  As will be discussed below, the preponderance of the evidence shows that his hip disability is not caused or aggravated by his back disability.  Even if service connection for a low back disability was granted on remand, secondary service connection would not be warranted, as discussed below.  Therefore, remand of this issue is not required.  

The Veteran has been diagnosed with DJD of the hips, satisfying the first element of a service connection claim.  Shedden, 381 F.3d at 1166-67.  At his July 2013 hearing, he competently and credibly testified that he jumped out of helicopters five to ten feet off the ground while carrying up to 100 pounds.  Affording the Veteran the benefit of the doubt, the second element of a service connection claim is satisfied.  Id.  

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, DJD) manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Additionally, because DJD is a chronic condition as set forth in 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

There are no medical records from the first year following the Veteran's separation from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  In this case, the Board is not denying presumptive service connection or service connection based upon continuity of symptoms on the absence of medical records alone.  The Veteran does not assert that his arthritis began within one year of his separation.  Further, he does not assert that he experienced continuity of symptoms of a hip disability since service.  Significantly, at his April 2014 VA examination, he reported a hip disability "...dating back many years which he attributes to pain and limited range of motion in the left knee subsequent to a fracture in a [motor vehicle accident] in 1985," more than ten years after service.  Additionally, in an October 2009 statement, the Veteran stated that, "...my hip only started going numb 6 to 8 months ago."  These statements provide evidence against a finding that his hip disability manifested within one year of his separation from service in March 1972, and against a finding that there has been continuity of symptoms since service.  For these reasons, presumptive service connection or service connection based upon continuity of symptoms is not warranted.

The nexus element of a direct service connection claim is not met.  Shedden, 381 F.3d at 1166-67.  In April 2014, the Veteran underwent a VA examination where the examiner diagnosed DJD.  The examiner did not provide an etiology opinion.  Therefore, the April 2014 VA examination is not probative regarding the nexus element.  However, in a June 2014 supplemental opinion, the examiner provided a negative opinion.  The examiner noted that the Veteran had an orthopedic consult in January 1972 for trauma to the left knee and leg sustained during a football game.  The provisional diagnosis was a medial collateral ligament strain, not a hip disability.  A February 1972 STR noted a football injury to the left lower extremity, and that the Veteran fell on his knee.  The examiner found that the in-service football injury "...appear[ed] to be confined to the left knee, and not the left hip, and in the absence of subsequent medical evaluations for complaints related to his left knee during his military service, self-limited."  The examiner noted that the Veteran's assertion of jumping from helicopters with heavy loads was credible.  The examiner stated that the Veteran's hips were normal at separation from service.  The examiner cited to a medical treatise and explained that DJD has a multifactorial etiology "... and can be considered the product of an interplay between systemic and local factors...."  He listed the systemic factors as aging, male sex, and genetic predisposition.  He stated that these factors create "...susceptibility, which in the setting of an injury (to the affected joint), excess weight, or sports participation can combine to result in DJD."  The examiner stated that, "[i]n the absence of a specific injury, [the Veteran's] left hip DJD is the result of aging, playing sports, male sex, and his excess weight."  For this reason, the examiner concluded that the Veteran's hip disability was not related to an injury or event in service, including jumping from helicopters while carrying heavy loads.  The June 2014 opinion provides probative evidence against the Veteran's claim.  There is no other medical evidence of record addressing the etiology of his hip disability.  

The Veteran has not specifically asserted that his hip disability was caused by jumping from helicopters while carrying heavy loads and there is no other lay evidence in support of direct service connection.  The Board finds that the preponderance of the evidence is against service connection for a hip disability on a direct basis because the nexus element is not satisfied.  Shedden, 381 F.3d at 1166-67; see also 38 U.S.C.A. § 5107(b) (2014).  

The Veteran asserts that his hip disability is the result of his low back disability.  Even if his back disability was service-connected, the preponderance of the evidence does not support a nexus between the two.  In June 2014, the VA examiner stated that the Veteran's hip disability was not caused or aggravated by his low back disability.  He stated that he conducted medical research and was unable to find any "...scientifically based medical literature to support a causal association or permanent worsening of DJD of the hip from DJD of the low back."  Additionally, he again noted that DJD has a multifactorial etiology.  For these reasons, he concluded that the Veteran "... did not develop DJD of the hip because of his low back disability, and having a low back disability did not permanently worsen the Veteran's existing DJD of his left hip.  In the absence of a specific injury, his left hip DJD is the result of aging, playing sports, male sex and his excess weight."  The findings of the June 2014 VA examiner provide significant probative evidence against the Veteran's assertion.  

The Veteran asserts that his hip disability was caused by his low back disability.  Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, the origin of the Veteran's arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's arthritis requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Such internal physical processes are not readily observable and are not within the competence of the Veteran in this case, who has not been shown by the evidence of record to have medical training or skills.  As a result, the persuasive value of his lay assertions is low and are outweighed by the findings of the June 2014 VA examiner.  

Although the Veteran stated that his physician told him that his hip disability was related to his back, the claims file is absent for a probative positive opinion from the medical professional who provided this opinion.  Even assuming that the Veteran is a reliable historian and accurately asserts that such an opinion was provided, because it is not of record, the Board cannot assess the probative value of such a medical opinion.  Specifically, the Board is unable to determine the factual basis or rationale supporting the reported opinion.  The Veteran's report that his physician provided a favorable opinion carries little probative weight and is not sufficiently persuasive to outweigh the findings of the June 2014 VA examiner, who reviewed the record, examined the Veteran, and provided a complete rationale for his findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The preponderance of the evidence supports a finding that the Veteran's left hip disability was not caused or aggravated by his low back disability.  For these reasons, even if the Veteran's low back disability was service-connected, service connection on a secondary basis would not be warranted.  Wallin, 11 Vet. App. at 512.

For these reasons, the Board finds that the preponderance of the probative evidence of record weighs against the claim of service connection for a hip disability on a presumptive, direct, or secondary basis.  Further, a grant of service connection based upon continuity of symptoms is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for peripheral neuropathy of the lower extremities is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a hip disability is denied.  


REMAND

Remand is necessary in this case so that a supplemental opinion may be obtained.  Although it is adequate with respect to direct service connection, the April 2014 opinion does not address whether the Veteran's DJD of the lumbar spine manifested within one year of his separation from service.  Because service connection may be granted on a presumptive basis if his DJD manifested within one year of his separation from service, and in light of the fact that the Veteran has competently and credibly stated that he received treatment as early as two years after separation, such an opinion is needed.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the April 2014 spine examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. A November 2004 report from K. B., FNP-C regarding a "long history" of back pain.  

ii. The Veteran's July 2009 assertion that he has had back pain all his life since his period of service.  

iii. The report of the August 2011 VA spine examination.  

iv. The transcript of the Veteran's July 2013 hearing where he asserted that he had back pain in service after multiple jumps from helicopters while carrying up to 100 pounds on his back, and that he was treated with traction in 1974 and 1978. 

v. The report of the April 2014 VA spine examination. 

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions that he has had back pain since service.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  The Board has found that the Veteran's reports of hospitalization for traction in 1974 and 1978 are credible.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's DJD of the lumbar spine began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. The AOJ must review the claims file and ensure that the foregoing development action has been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


